Case: 21-20136      Document: 00516046437         Page: 1    Date Filed: 10/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           October 7, 2021
                                   No. 21-20136                             Lyle W. Cayce
                                                                                 Clerk

   Kenneth Sowell,

                                                            Plaintiff—Appellant,

                                       versus

   Jeffery Richardson; Captain Hill; Bradley Vessel;
   Michelle Northcutt; Texas Department of Criminal
   Justice; Estelle Medical Department; H. M. Pederson,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-4411


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Kenneth Sowell, Texas prisoner # 1322390, moves for leave to
   proceed in forma pauperis (IFP) in an appeal from the district court’s
   dismissal of his complaint against prison officials under 42 U.S.C. § 1983, the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20136      Document: 00516046437           Page: 2   Date Filed: 10/07/2021




                                     No. 21-20136


   Americans with Disabilities Act, and state tort law. Sowell contends that the
   district court erroneously dismissed the complaint under 28 U.S.C. § 1915(g)
   after concluding he had three strikes. The district court denied Sowell’s
   motion to proceed IFP, certifying that the appeal was not taken in good faith.
          When a prisoner challenges the district court’s certification that an
   appeal is not taken in good faith, “the motion must be directed solely to the
   trial court’s reasons for the certification decision,” Baugh v. Taylor, 117 F.3d
   197, 202 (5th Cir. 1997), and our inquiry “is limited to whether the appeal
   involves legal points arguable on their merits” so that the appeal is not
   frivolous, Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citations omitted). In a different case, we previously
   agreed with Sowell that he has only two strikes. See Sowell v. Barber, No. 20-
   20519, at 2 (5th Cir. Feb. 23, 2021) (unpublished); see also Brown v. Megg, 857
   F.3d 287, 290-92 (5th Cir. 2017). Sowell thus has not yet accumulated three
   strikes.
          Accordingly, Sowell’s motion to proceed IFP on appeal is
   GRANTED. Because the district court’s dismissal of Sowell’s complaint
   rested on the erroneous conclusion that Sowell had three § 1915(g) strikes,
   the district court’s order dismissing Sowell’s complaint is VACATED and
   the case is REMANDED for further proceedings.




                                          2